Citation Nr: 1740389	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-24 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder.

2.  Entitlement to service connection for bilateral pes planus, to include as due to an undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1995, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2011, October 2011, July 2012, December 2015, and March 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In September 2016, the Board remanded these matters for additional development.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected PTSD with alcohol use disorder was manifested by no worse than occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood.

2.  Evidence of record does not reflect that the Veteran's claimed bilateral foot symptomatology results from any undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  The present bilateral foot disorder, diagnosed as bilateral pes planus, was not shown to be causally related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD with alcohol use disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to service connection for bilateral pes planus, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by letters dated in August 2010 and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Furthermore, the Veteran's claim of entitlement to initial evaluation in excess of 70 percent for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the May 2016 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in May 2011 and December 2016 to clarify the nature and etiology of his claimed bilateral foot disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the May 2011 and December 2016 obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded VA PTSD examinations in October 2010, May 2012, March 2013, December 2015, and December 2016 that are adequate for rating purposes.  Specifically, VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of his service-connected PTSD residuals during the appeal period.  Id.  

The Veteran's claims were previously before the Board in September 2016 and remanded for additional evidentiary development, to include obtaining VA treatment records as well as VA examination reports.  Based on a comprehensive review of the record, the Board finds substantial compliance with the September 2016 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Initial Evaluation - PTSD

The Veteran seeks an initial evaluation in excess of 70 percent for his service-connected PTSD with alcohol use disorder.  The Veteran was awarded service connection and assigned an initial 70 percent rating for PTSD with alcohol use disorder under Diagnostic Code 9411, effective from July 27, 2010 (the date of his service connection claim).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Under 38 C.F.R. § 4.130, the general rating formula for mental disorders, to include PTSD (evaluated under Diagnostic Code 9411), is as follows:

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

VA examination reports as well as VA and private treatment notes of record dated from 2010 to 2016 showed repeated complaints of sleep impairment, nightmares, anxiety, panic attacks, anger outbursts, irritability, short term memory loss, a history of violent behavior, hypervigilance, exaggerated startle reflex, poor concentration, and lack of socialization.  Treatment providers listed diagnoses of alcohol dependence, chronic PTSD, and panic disorder without agoraphobia. 

In an October 2010 VA examination report, the examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  He was then noted to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation in May 2012 and March 2013 VA examination reports.  

The May 2012 VA examiner commented that the Veteran's mental disabilities rendered moderate impairment and that he did not appear to pose any threat of danger or injury to self or others.  The March 2013 VA examiner highlighted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  However, it was noted that the Veteran's overall level of functioning seemed to be in the mild level of impairment.  At that time, the Veteran reported having hobbies (hunting and fishing) as well as denied having any hallucinations or delusional thoughts.  Despite socially isolating himself from others, the Veteran reported seeing his children several times per week and attended their sporting events

In a December 2015 and December 2016 VA examination reports, each examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In December 2015, the Veteran reported having trouble with his temper and difficulty getting along with his wife and children.  He indicated that he had no friends, did not attend church, patrolled the area with a gun outside, had suicidal thoughts, continued to suffer from panic attacks, reported having a few hallucinations, and did not maintain the same level of grooming or hygiene.  In December 2016, the Veteran reported that he avoided friends and family, was not working, was depressed, was not getting along with his spouse or children, had violent outbursts away from other people as well as intrusive memories, drank alcohol 4-5 days a week or more, had panic attacks 4-5 times a week, and has had recent suicidal ideation without intent or plan.  The examiner noted the Veteran's reports of an exacerbation of his PTSD symptoms, which he continued to address or self-medicate via alcohol.  It was indicated that the Veteran's mood lability, low frustration tolerance, lack of motivation, and anhedonia have had a significant impact on his ability to interact with others, sustain attention, organize/plan, and work at a consistent pace on a regular basis for 40 hours a week.  

The following psychiatric symptoms were listed in the evidence of record during the appeal period:  disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; chronic sleep impairment; panic attacks more than once a week; depressed mood, anxiety, and suspiciousness; mild memory loss; suicidal ideation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and irritability and angry outbursts.

After a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms continue to more nearly approximate the rating criteria for the 70 percent evaluation during the appeal period.  Collectively, the evidence reflects that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood.  However, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for the 100 percent evaluation.  Evidence of record clearly does not indicate that the Veteran's psychiatric symptomatology is productive of total social and occupational impairment. 

The Board acknowledges that that the Veteran has been granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  However, evidence of record during this time period is reflective of significant but not total social impairment.  The Veteran indicated that he was maintaining contact with family and remained married.  The December 2016 VA examiner noted the Veteran's reports of having suicidal ideation with denials of having intent or plan.  While the examiner noted that the risk could not be eliminated, the Veteran was shown to have an interest in his family/children, was taking his medication, and had a contact person at VA who he sees for medication management.  Evidence of record during the appeal period showed that reported suicidal ideation, homicidal ideation, and hallucinations were not persistent, that he was able to maintain minimal personal grooming, and that he was oriented with coherent thought processes. 

The Veteran's overall disability does not more nearly approximate a 100 percent rating.  Also, evidence of record during this time period does not indicate that the Veteran has exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 

The Board has also considered the Veteran's assigned GAF scores ranging from 41 to 65 during the appeal period.   The assigned GAF scores during the appeal period contemplate moderate to serious symptomatology and substantial but not total impairment in social and occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support the assignment of a 100 percent rating during the appeal period. 

Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms continue to more nearly approximate the rating criteria for 70 percent rating during the time period from July 27, 2010.

The Board is cognizant that the Veteran is competent to attest to things he experiences through his senses, such as anxiety, anger, and depressed mood.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The statements from the Veteran and his spouse are competent evidence to report his increased psychiatric symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  The Veteran is also credible in his belief that he is entitled to an initial rating in excess of 70 percent.  However, the more probative evidence of record does not indicate that the assignment of an initial evaluation in excess of 70 percent is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative opinions rendered by VA medical professionals given their expertise in evaluating psychiatric disorders.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected PTSD with alcohol use disorder varied to such an extent that a rating greater or less than the 70 percent rating currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial evaluation in excess of 70 percent for PTSD with alcohol use disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Bilateral Pes Planus

During his May 2016 Board hearing and in written statements of record, the Veteran has asserted that his present bilateral pes planus began during service and that he has suffered bilateral foot pain since service due to strenuous service duties, like marching and running.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021.  Here, the Veteran's service personnel records clearly reflect that he served in Southwest Asia during his period of active service from May 1992 to May 1995.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection for infectious diseases.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the preponderance of the evidence of record is against finding that the Veteran's claimed bilateral foot symptomatology is related to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The May 2011 and December 2016 VA examiners specifically assigned diagnoses of bilateral pes planus related to the claimed bilateral foot symptoms.  The Veteran has also been awarded service connection for alcoholic neuropathy with bilateral lower extremity muscle cramps. 

Service connection for the claimed bilateral foot disorder is also not warranted on a direct basis.  In this case, there is no factual basis in the record that the present bilateral pes planus was incurred during service, or manifested for years after his discharge from service in 1995.  

Service treatment records revealed that the Veteran had normal feet with normal bilateral arches on clinical evaluation on entrance in March 1992.  On his March 1992 Report of Medical History, the Veteran marked yes to having foot trouble.  He was noted to have an ingrown toenail three years before service.  In July 1992, the Veteran complained of right tibia and shin pain.  A treatment provider assessed exercise related muscle soreness of the right shin.  In July 1993, he was treated for plantar fasciitis of the right foot.  On his April 1995 Report of Medical History, the Veteran marked yes to having foot trouble.  However, the Veteran's feet were again marked as normal on clinical evaluation in his April 1995 service exit examination report.  Post-service VA treatment records dated from 2010 to 2016 showed complaints of bilateral foot pain and intermittent swelling.

The record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present bilateral pes planus and his military service.  

In a May 2011 VA examination report, the Veteran indicated that his bilateral foot condition, manifested by pain, stiffness, swelling, weakness, and fatigue, had existed since 1992.  He asserted that the condition occurred while running and persisted since service.  He complained that he had functional limitation, including being unable stand for very long or walk for long periods, feet aching, and trouble walking on rocky surfaces.  Physical examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  Bilateral foot X-ray reports revealed abnormal findings, specifically minimal pes planus.  After reviewing the record and examining the Veteran, the examiner opined that bilateral pes planus (flat foot condition) was less likely as not caused by or a result of military service.  The examiner highlighted that the Veteran's had findings of normal foot arches in his March 1992 service entrance examination report and an isolated treatment record in July 1993 showing right foot plantar fasciitis.  The examiner commented that there was no mention of pes planus during service as well as noted that right foot plantar fasciitis did not cause pes planus.

In a December 2016 VA examination report, the examiner diagnosed bilateral flat foot (pes planus) with a date of diagnosis of May 2011.  The Veteran indicated that the onset of his foot pain began during service in 1992 while running.  He reported that the pain had continued since then, but denied seeking treatment for it since reserve service discharge in 2002.  He complained that his arches hurt all the time and even more when he walks.  After reviewing the record and examining the Veteran, the examiner opined that claimed foot condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner acknowledged the Veteran's reports of bilateral pes planus being continually painful since 1992.  However, the examiner further acknowledged April 1995 separation examination was negative for flat feet and that there was no evidence of continuity of symptoms, as the first record of pes planus was years after service.  While the Veteran was noted to report subjective foot pain during the current examination, objectively, the examiner found that there was no tenderness to palpation.  Inspection of his feet in non-weight bearing was noted to reveal the presence of well-defined arches and only an extremely mild decrease in the longitudinal arch during weight bearing.  The examiner noted that current physical foot findings were consistent with acquired flat feet, citing to an online medical treatise that noted that arches can also fall over time.  While again acknowledging and considering the Veteran's asserted long history of foot pain, the examiner highlighted the very limited examination findings as well as noted complications by his service-connected neuropathy and alcohol use disorders.  The examiner then concluded that it was less likely than not that the Veteran's mild pes planus had existed for 20+ years.  Instead, the examiner determined that the Veteran's pes planus was more likely than not due to age and obesity, which are both risk factors for developing that condition.

The Board has determined that there is no basis upon which to conclude that the Veteran's present bilateral pes planus was incurred in or aggravated during active service, including on any direct or presumptive basis.  Here, the December 2016 VA examiner provided a probative medical opinion with a well-reasoned rationale, citing to a detailed review of the evidence of record, medical treatise information, and the Veteran's lay assertions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the December 2016 VA examiner.  

The only other evidence of record which relates the Veteran's bilateral foot disorder to his active military service are his own statements and statements from his spouse.  These statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's bilateral pes planus was incurred as a result of service, to include as due to an undiagnosed illness or as due to isolated in-service findings of right foot plantar fasciitis and right shin soreness, draw medical conclusions, which the Veteran and his spouse are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral pes planus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in December 2016.

Therefore, the criteria to establish entitlement to service connection for bilateral pes planus as due to undiagnosed illness or to award service connection on a direct basis for bilateral pes planus have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral pes planus, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD with alcohol use disorder is denied.

Entitlement to service connection for bilateral pes planus, to include as due to an undiagnosed illness or other qualifying chronic disability, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


